DETAILED ACTION
This action is pursuant to the claims filed on November 15, 2022. Claims 1-12, 14-18, 23-27 are pending. Claims 13 and 19-22 are canceled. A first action on the merits of claims 1-12, 14-18, 23-27 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 10-13 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lang (U.S. PGPub. No. 2014/0206975), and further in view of Bibian et al. (hereinafter ‘Bibian’, U.S. Pat. No. 8,594,763).
In regard to independent claim 1 and claims 26 & 27, Lang discloses a system (a neural activity recording apparatus 100 in Fig. 1 or 1000 in Fig. 10) for remote electroencephalogram (EEG) monitoring comprising: 
a first electrode and a second electrode configured to be attached to a scalp of a patient and sense EEG signals (electrodes 134 & 136 in Fig. 1, [0037]);
a circuit board (a flexible substrate 110 including body 112 and arms 114) supporting a power source (IC 1002 disposed on the body 112 comprises a power supply 1010 in Fig. 10, [0051]) and a wireless transmitter configured to transmit the EEG signals configured to transmit the EEG signal (IC 1002 disposed on the body 112 further comprises a wireless transceiver 1030, [0051]),
wherein the first electrode, second electrode, and the circuit board are contained in a water-resistant unitary package (flexible housing 400 sealably enclosing the apparatus 100/1000, [0037]).
However, Lang does not disclose that the first and second electrodes are supported by first and second electrode circuit board, respectively. 
Bibian teaches an electrode assembly (Fig. 3) comprising an electrode for recording EEG signals (electrode body 19 and penetrator 21 in Fig. 3) supported by a circuit board (substrate 15 comprising a connection node 17 in Fig. 3; note that the limitation, “a circuit board” is broadly interpreted as any rigid or flexible substrate containing an electric circuit. In this case, the substrate 15 contains electrical components including a connection node 17 and an electrode 19). Bibian explains that this particular electrode assembly allows the penetrator 21 from piercing, breaking or creating entry through the stratum corneum layer or outer layer of a subject’s skin to stabilize the electrode assembly to the subject’s skin to prevent motion artifacts in the EEG signal (col. 5, ln. 21-46). Given that Lang is silent as to the design of the first and second electrodes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify each of the first and second electrode of Lang and incorporate the electrode assembly design of Bibian, thereby arriving at the claimed invention. Doing so allows the electrodes to anchor into the scalp of the user and prevent motion artifacts from being introduced into the EEG signals.
With respect to the first and second electrode boards are surface mounted on the circuit board, Bibian’s electrode assembly design is surface mounted to the substrate (110) of Lang, thus meeting claim 26. 
Furthermore, Lang discloses an overmolded enclosure (housing 600 in Fig. 6) is configured to enclose entire device (100) of Fig. 1. Therefore, the resultant combined device of Lang/Bibian is enclosed by the overmolded enclosure, thus meeting claim 27. 
In regards to claim 2, Lang/Bibian combination further discloses the circuit board further comprises electronic circuitry configured to amplify and digitize the EEG signals (amplifier 820 and ADC 712 as part of IC 1002 as shown in Fig. 10).
In regards to claim 3, Lang further discloses a memory configured to store the EEG signals before the EEG signals are transmitted by the wireless transmitter (memory 1020 in Fig. 10, [0051]). 
In regards to claim 4, Lang further discloses the first and second electrodes are spaced from each other (see electrode assembly in Figs. 1-2).
In regards to claim 5, Lang further discloses the power source comprises a rechargeable battery ([0028]: a coin cell or battery intended for reuse can be rechargeable).
In regards to claim 10, Lang further discloses wherein the wireless transmitter is configured to transmit the EEG signal in real time ([0051], [0058]).  
In regard to independent claim 11 and claims 12 & 13, Lang discloses a method of operating a system for remote electroencephalogram (EEG) monitoring, the method comprising:
collecting EEG signals with first and second electrodes (electrodes 134 & 136 in Fig. 1, [0037]); the first and second electrodes supported by and protruding from a circuit board (a flexible substrate 110 including body 112 and arms 114; the electrodes 134 and 136 are supported by and protrudes from the bottom surface of the substrate 110), the first and second electrodes configured to be attached to a scalp of a patient ([0003]: the electrodes adhere to the scalp of the patient for EEG recording); and
transmitting the EEG signals with a wireless transmitter supported by the circuit board (IC 1002 disposed on the body 112 further comprises a wireless transceiver 1030, [0051]: the data is transmitted wirelessly to a processing or recording device) and
wherein the first electrode, second electrode, and the circuit board are contained in a water-resistant unitary package (flexible housing 400 sealably enclosing the apparatus 100/1000, [0037]), thus meeting claim 23.

Lang discloses storing the EEG signals in a memory and the memory is in the self-contained EEG sensor (memory 1020 in Fig. 10 incorporated into IC 1002 which is part of the system 1000, [0051]) and the EEG signals are stored as an electronic medical record ([0057]-[0058]). 
However, Lang does not disclose that the first and second electrodes are supported by first and second electrode circuit board, respectively. 
Bibian teaches an electrode assembly (Fig. 3) comprising an electrode for recording EEG signals (electrode body 19 and penetrator 21 in Fig. 3) supported by a circuit board (substrate 15 comprising a connection node 17 in Fig. 3; note that the limitation, “a circuit board” is broadly interpreted as any rigid or flexible substrate containing an electric circuit. In this case, the substrate 15 contains electrical components including a connection node 17 and an electrode 19). Bibian explains that this particular electrode assembly allows the penetrator 21 from piercing, breaking or creating entry through the stratum corneum layer or outer layer of a subject’s skin to stabilize the electrode assembly to the subject’s skin to prevent motion artifacts in the EEG signal (col. 5, ln. 21-46). Given that Lang is silent as to the design of the first and second electrodes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify each of the first and second electrode of Lang and incorporate the electrode assembly design of Bibian, thereby arriving at the claimed invention. Doing so allows the electrodes to anchor into the scalp of the user and prevent motion artifacts from being introduced into the EEG signals.
With respect to the first and second electrode boards are surface mounted on the circuit board, Bibian’s electrode assembly design would be mounted onto the substrate (110) of Lang , thus meeting claim 25. 
In regards to claim 24, see the rejection of claim 10 above. 
Claims 6-9 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lang and Bibian, and further in view of Donnett et al. (hereinafter ‘Donnett’, U.S. PGPub. No. 2008/0243022).
In regard to claims 6-8, and 15-17 Lang discloses the invention substantially as claimed in claim 1 or claim 11 and discussed above. 
Lang further discloses a non-transitory computer readable medium storing instructions that when executed by at least one processor, cause the at least one process to determine a single channel from the EEG signals received from the wireless transmitter using bipolar derivation ([0051], [0062]: the IC 1002 includes on-board memory having embedded therein sampling algorithm to store EEG data and wirelessly transmit the data to a processing or recording device; [0024]-[0025]: differences of the signals from the two electrodes are amplified and wirelessly transmitted for further data analysis).
However, Lang/Bibian combination does not discloses analyze the single channel EEG signals to identify a seizure. 
Donnett teaches an ambulatory system (brain signal acquisition and processing system 100 in Fig. 1) comprising an ambulatory brain signal acquisition patch (one or more external skin-patch electrodes, [0087], [0100]) and a base station that is physically separated from the patch that receives transmitted EEG signals (remote external user interface 106 configured to receive brain signal via the ambulatory transceiver of the patch, [0087]; [0096]: each of the electrodes may be configured for monopolar or bipolar intrinsic neural signal acquisition but can be conceptualized as bipolar in a similar manner as that of Lang) to run a seizure detection algorithm to detect an indication of a seizure ([0112]). Furthermore, Donnett explains alerting caregivers and medical personnel that upcoming seizure is deemed likely ([0138]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the patch of Lang to record brain wave signals and transmit signals to a base station of Donnett so as to detect a seizure and alert the user/caregiver when a seizure is detected. Electrically configuring an electrode assembly/patch so as to transmit signal to an external processing system for further complex signal processing such as seizure prediction involves routine skilled in the art. Doing so further allows EEG signals or brain wave signals from the patch to be used for detecting abnormal condition ([0003]-[0004]).
In regards to claim 9, Lang/Bibian/Donnett combination further teaches wherein the instructions further cause the at least one processor to store the EEG signals in a memory for later retrieval and for review by a clinician (Lang, [0057]-[0058]).
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lang, Bibian and Donnett as applied to claim 17/16/15/12/11 above, and further in view of Ludvig et al. (hereinafter ‘Ludvig’, U.S. Pat. No. 7,885,706).
In regards to claim 18, Lang/Bibian/Donnett combination discloses the invention substantially as claimed in claim 17/16/15/12/11 and discussed above. 
However, Lang/Bibian/Donnett combination does not disclose that the remote computing device is a smart phone.
Ludvig teaches an epileptic detecting system comprising a processor-based device including but not limited to a mobile phone, a computer, a PDA, a laptop and so forth (col. 3, ln. 53-61). Therefore, it would have been obvious to one of having ordinary skill in the art before the effective filing date of the invention to substitute the remote external user interface 106 of Donnett with a smart phone for processing brain wave data and alerting the user or the physician of epileptic/seizure events since the selection of any one of these known equivalent to processing physiological signals would be within the level of ordinary skill in the art.
Response to Arguments
Applicant’s Remarks filed on November 15, 2022 is acknowledged. 
Applicant’s argument with respect to the rejection of independent claims 1 and 11 is persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bibian et al. (U.S. Pat. No. 8,594,763). Bibian teaches an electrode assembly (Fig. 3) comprising an electrode for recording EEG signals (electrode body 19 and penetrator 21 in Fig. 3) supported by a circuit board (substrate 15 comprising a connection node 17 in Fig. 3). Note that the limitation, “a circuit board” is broadly interpreted as any rigid or flexible thin substrate containing electrical components. In this case, the flexible substrate 15 contains electrical components including a connection node 17 and an electrode 19. The Examiner notes that Applicant should further define all the circuit boards as printed circuit boards (PCBs) consistent with paragraph [0014] of the PG Publication of the instant specification and that the water-resistant unitary packing comprises overmolded housing to enclose the first and second circuit boards and the circuit board to differentiate from the Lang/Bibian combination. 
In view of the claim amendment above, the double patenting rejection has been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        12/7/2022